Charles




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          December 7, 2015

                                         No. 04-15-00367-CR

                                        The STATE of Texas,
                                             Appellant

                                                   v.

                                           Charles CAVES,
                                              Appellee

                     From the County Court at Law No. 14, Bexar County, Texas
                                      Trial Court No. 476519
                             Honorable Susan Skinner, Judge Presiding

                                            ORDER
       Appellee Charles Caves’s brief was originally due November 4, 2015; however, this court
granted Caves and extension of time until December 4, 2015, to file the brief. Caves has filed a
motion asking for an additional thirty-day extension of time.

          We grant the motion and order the appellee’s brief due January 4, 2016 (sixty-one days after
the original due date). Counsel is advised that no further extensions of time will be granted absent a
motion that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the court
of the efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. If the brief or
a conforming motion is not filed by the date ordered, the appeal may be set for submission without an
appellee’s brief and without further notice.


                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 7th day of December, 2015.


                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court